203 F.3d 738 (10th Cir. 2000)
DOUGLAS CAMPBELL, RICHARD  HAMILTON, CLYDE HARKINS,  JACK HAWKINS, DANIEL HAYES,  GARY SWING, JEFFREY WRIGHT,  DOUGLAS BRUCE, THE  INITIATIVEAND REFERENDUM  INSTITUTE, AMERICANS FOR  SOUND PUBLIC POLICY, and the  AMERICAN CONSTITUTIONAL  LAW FOUNDATION, INC.,  Plaintiffs - Appellants,v.VICTORIA BUCKLEY, in her official  capacity as Secretary of State for the  State of Colorado and member of the  Colorado State Initiative and  Referendum Title Board, COLORADO  STATE INITIATIVE AND  REFERENDUM TITLE BOARD, and  RICHARD WESTFALL and  REBECCA LENNAHAN in their  official capacities as Title Board  members,  Defendants - Appellees.
No. 98-1329
UNITED STATES COURT OF APPEALS TENTH CIRCUIT
February 10, 2000

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO. D.C. NO. 98-K-1022 Paul Grant, Parker, Colorado, for Plaintiffs-Appellants.
Maurice Knaizer, Deputy Attorney General (Ken Salazar, Attorney General;  Barbara McDonnell, Chief Deputy Attorney General; Michael E. McLachlan,  Solicitor General; Christine M. Arguello, Deputy Attorney General, with him on  the brief), Denver, Colorado, for Defendants-Appellees.
Before BRISCOE, REAVLEY*,  and MURPHY, Circuit Judges.
REAVLEY, Senior Circuit Judge.


1
Eight individuals and three organizations1 brought this action challenging  the constitutionality of the "title setting" requirements of the State of Colorado's  ballot initiative law.  The district court, after a bench trial, upheld the  constitutionality of the Colorado scheme.2 We affirm.

BACKGROUND

2
The Colorado Constitution reserves to the people the power to enact laws  and constitutional amendments by initiative, and to reject by referendum laws  passed by the general assembly.3  An  initiative is placed on the ballot after the  proponent secures by petition the required number of signatures by registered  electors.4  A referendum similarly may be  placed on the ballot by circulating a  petition, or may be placed on the ballot by the general assembly.5  Initiatives and  referenda placed on the ballot and approved by majority vote are not subject to  the governor's veto power.6


3
Colorado has various procedures, set out in its constitution and statutes,  which regulate initiatives.  "The Colorado Constitution grants the general  assembly the authority to adopt legislation designed to prevent fraud, mistake, or  other abuses in the petition process."7


4
Appellants challenge the "title setting" requirements of the ballot initiative  procedure.  Under these requirements, initiatives must comply with a "single  subject" rule, and are given a title and summary by state officials before the  petition is circulated.  Under Art. V., § 1(5.5) of the Colorado Constitution:


5
No measure shall be proposed by petition containing more than one subject, which shall be clearly expressed in its title; but if any  subject shall be embraced in any measure which shall not be  expressed in the title, such measure shall be void only as to so much  thereof as shall not be so expressed.  If a measure contains more than  one subject, such that a ballot title cannot be fixed that clearly  expresses a single subject, no title shall be set and the measure shall  not be submitted to the people for adoption or rejection at the polls.


6
This provision was added to the Colorado Constitution by constitutional  amendment approved by the voters in 1994.


7
Similar single subject requirements apply to bills and constitutional  amendments proposed by the general assembly, other than general appropriations  bills.8


8
By statute, the proponent of a ballot initiative must submit a draft of the  initiative petition to the directors of the state legislative council and the office of  legislative legal services for review and comment.9  The proponent may amend  the petition in response to these comments.10  "To the extent possible, drafts shall  be worded with simplicity and clarity and so that the effect of the measure will  not be misleading or likely to cause confusion among voters."11  The draft is then  submitted to the secretary of state.12 The "title board," consisting of the secretary  of state, attorney general, and director of the office of legislative legal services or  the director's designee, then gives the initiative a "proper fair title," a submission  clause, and an impartial summary.13 The petition cannot be circulated for the  required signatures unless these procedures are followed.14  If the proponent is  dissatisfied with the title, submission clause, or summary, he may move for  rehearing with the title board, and if rehearing is overruled, he may seek review  in the Colorado Supreme Court.15


9
The reasons for the title setting requirements are described by statute:


10
(d) The Colorado supreme court has held that the constitutional  single-subject requirement for bills was designed to prevent or  inhibit various inappropriate or misleading practices that might  otherwise occur, and the intent of the general assembly in referring  to the people section 1(5.5) of article V and section 2(3) of article  XIX was to protect initiated measures and referred constitutional  amendments from similar practices;


11
(e) The practices intended by the general assembly to be inhibited by  section 1(5.5) of article V and section 2(3) of article XIX are as  follows:  (I) To forbid the treatment of incongruous subjects in the  same measure, especially the practice of putting together in one  measure subjects having no necessary or proper connection, for the  purpose of enlisting in support of the measure the advocates of each  measure, and thus securing the enactment of measures that could not  be carried upon their merits; (II) To prevent surreptitious measures  and apprise the people of the subject of each measure by the title,  that is, to prevent surprise and fraud from being practiced upon  voters.16


12
Appellants alleged in their complaint that the statutory scheme, on its face,  violates their federal constitutional rights under the First and Fourteenth  Amendments "to speech, petitioning, political association, due process and  voting."  The complaint also alleged that as applied the single subject  requirement had been used to thwart their efforts to submit legislative and  constitutional changes to the voters.  For example, they alleged that their  proposed initiatives for tax reform and selection of judges had been kept off the  ballot by opponents who, in a subjective, arbitrary, and discriminatory manner,  found violations of the single subject requirement.  The district court heard  testimony at the trial, and also incorporated testimony previously given at a  hearing on appellants' application for a preliminary injunction.


13
After considering the arguments of the parties and the evidence, the district  court held that the Colorado initiative procedures challenged by appellants did  not violate federal constitutional standards.

DISCUSSION

14
Appellants argue that the title setting process abridges their First  Amendment rights.  We have recognized that "even though the initiative and  referendum process is not guaranteed by the United States Constitution,  Colorado's choice to reserve it does not leave the state free to condition its use by  impermissible restraints on First Amendment activity."17


15
The Supreme Court and this court have written extensively on the federal  constitutional requirements placed on states when they regulate the voting  process.  As we detail here, precedent requires that our analysis turn in large  measure on whether the regulation at issue is subject to a balancing test or strict  scrutiny.

A.   The Balancing Test

16
The Supreme Court has employed a flexible approach, which we refer to as  the balancing test, in a number of cases involving state regulation of the voting  process.  In Anderson v. Celebrezze,18 the Court struck down a state filing  deadline for independent candidates, but in so doing recognized that  constitutional challenges to a state's election laws


17
cannot be resolved by any "litmus-paper test" that will separate valid  from invalid restrictions.  Instead, a court must resolve such a  challenge by an analytical process that parallels its work in ordinary  litigation.  It must first consider the character and magnitude of the  asserted injury to the rights protected by the First and Fourteenth  Amendments that the plaintiff seeks to vindicate.  It then must  identify and evaluate the precise interests put forward by the State as  justifications for the burden imposed by its rule.  In passing  judgment, the Court must not only determine the legitimacy and  strength of each of those interests; it also must consider the extent to  which those interests make it necessary to burden the plaintiff's  rights.  Only after weighing all these factors is the reviewing court in  a position to decide whether the challenged provision is  unconstitutional.19


18
In Burdick v. Takushi,20 a voter challenged a state ban on write-in voting,  on grounds that the ban violated his right to vote under the First and Fourteenth  Amendments.  In upholding the ban, the Court held that strict scrutiny was not  required, and that instead a balancing test was in order:


19
Petitioner proceeds from the erroneous assumption that a law that  imposes any burden upon the right to vote must be subject to strict scrutiny. . . . Common sense, as well as constitutional law, compels  the conclusion that government must play an active role in  structuring elections; as a practical matter, there must be a  substantial regulation of elections if they are to be fair and honest  and if some sort of order, rather than chaos, is to accompany the  democratic processes. . . .  Consequently, to subject every voting  regulation to strict scrutiny . . . would tie the hands of States seeking  to assure that elections are operated equitably and efficiently. . . .  Instead . . . a more flexible standard applies.  A court considering a  challenge to a state election law must weigh the character and  magnitude of the asserted injury to the rights protected by the First  and Fourteenth Amendments that the plaintiff seeks to vindicate  against the precise interests put forward by the State as justifications  for the burden  imposed by its rule, taking into consideration the  extent to which those  interests make it necessary to burden the  plaintiff's rights. . . .  [W]hen a state election law provision imposes  only reasonable, nondiscriminatory restrictions upon the First and  Fourteenth Amendment rights of voters, the State's important  regulatory interests are generally sufficient to justify the restrictions.  . . .  Accordingly, we have repeatedly upheld reasonable, politically  neutral regulations that have the effect of channeling expressive  activity at the  polls.21


20
In Timmons v. Twin Cities Area New Party,22 the Court upheld a state ban  on multiple-party or "fusion" candidacies.  Recognizing that "States may, and  inevitably must, enact reasonable regulation of parties, elections, and ballots to  reduce election- and campaign-related disorder,"23 the Court again employed a  flexible, balancing approach to the issue presented:


21
When deciding whether a state election law violates First and  Fourteenth Amendment associational rights, we weigh the character  and magnitude of the burden the State's rule imposes on those rights  against the interests the State contends justify that burden, and  consider the extent to which the State's concerns make the burden  necessary.  Regulations imposing severe burdens on plaintiffs' rights  must be narrowly tailored and advance a compelling state interest. Lesser burdens, however, trigger less exacting review, and a State's important regulatory interests will usually be enough to justify  reasonable, nondiscriminatory restrictions.24


22
In ACLF, we addressed a constitutional challenge to several procedures of  the then-existing law of Colorado governing ballot initiatives.  While, as  discussed below, we struck down several provisions under a strict scrutiny  analysis, we upheld other provisions under a balancing test.  We upheld a six-month window for  obtaining the necessary signatures on a petition.25  We  concluded that this requirement was not subject to strict scrutiny, and upheld it as  "a reasonable, nondiscriminatory ballot access regulation.26  We similarly upheld  a requirement that circulators sign an affidavit attesting that they have complied  with Colorado law.27  We also upheld a  requirement that circulators be at least  eighteen years of age, reasoning that the requirement imposed only a temporary  disability that was not subject to exacting scrutiny.28

B.   Strict Scrutiny

23
In Meyer v. Grant,29 the  Court struck down a criminal provision of the  Colorado initiative law that prohibited proponents from paying petition  circulators.  The Court held that the case involved "core political speech" and "a  limitation on political expression subject to exacting scrutiny."30  The Court  reasoned that the law reduced "the total quantum of speech on a public issue."31  The decision turned on the strict scrutiny the Court employed.  Once it adopted  this standard, it struck down the provision because "the burden that Colorado  must overcome to justify this criminal law is well-nigh insurmountable."32


24
In ACLF, we struck down a Colorado requirement that all circulators must  be registered voters.  We applied strict scrutiny to this requirement, because its  effect was discriminatory, in that it excluded persons who were not registered  voters from participating in core political speech, and because it limited the total  quantity of speech, by limiting "the number of voices to convey the proponent's  message."33  We held, under a strict  scrutiny analysis, that the state had failed to  advance a compelling state interest to which the requirement was narrowly  tailored.34  We also struck down a  requirement that circulators wear identification  badges giving their names.  We applied strict scrutiny to this requirement, noting  the district court's finding that the requirement discourages people from serving  as circulators, and concluding that a requirement that stripped the circulator of his  anonymity imposed a "severe" restriction on First and Fourteenth Amendment  rights.35  We also struck down  requirements that the proponent file certain  disclosures relating to the identities of paid circulators and amounts paid to each  such circulator.  Finding such restrictions analogous to the requirement of  identification badges, and citing Buckley v. Valeo,36 we held that these  restrictions were subject to exacting scrutiny.37  We noted that, like the  requirement of identification badges, the disclosure requirements chilled  constitutionally protected speech.38


25
In ACLF, the state obtained review in the Supreme Court.  The Court  affirmed our judgment.39  The Court  concluded "that the Tenth Circuit correctly  separated necessary or proper ballot access controls from restrictions that  unjustifiably inhibit the circulation of ballot-initiative petitions."40

C.   The Pending Challenge

26
"No bright line separates permissible election-related regulation from  unconstitutional infringements on First Amendment freedoms."41   In the pending  case, we are persuaded that the balancing test is appropriate.  As we read the  decisions described above, the balancing test is a general approach our court and  the Supreme Court have employed in deciding the constitutionality of content-neutral regulation  of the voting process.  A balancing test takes account of the  Supreme Court's recognition that, "as a practical matter, there must be a  substantial regulation of elections if they are to be fair and honest and if some  sort of order, rather than chaos, is to accompany the democratic processes."42


27
Strict or exacting scrutiny has been employed in circumstances not  presented in the pending case.  The cases discussed above which applied strict  scrutiny do not lend themselves to a simple synthesis.  As we read them, however,  strict scrutiny is applied where the government restricts the overall quantum of  speech available to the election or voting process.  More particularly, strict  scrutiny is employed where the quantum of speech is limited due to restrictions  on campaign expenditures, as in Valeo, the available pool of circulators or other  supporters of a candidate or initiative, as in ACLF and Meyer, or the anonymity  of such supporters, as in ACLF, Valeo, and McIntyre v. Ohio Elections  Comm'n.43  For example, the Court  explained in Meyer "that the prohibition  against the use of paid circulators has the inevitable effect of reducing the total  quantum of speech on a public issue."44 In Valeo, the Court applied exacting  scrutiny to contribution and expenditure limits,45 reasoning that "contribution and  expenditure limitations impose direct quantity restrictions on political  communication and association by persons, groups, candidates, and political  parties," and that "a primary effect of  . . . expenditure limitations is to restrict the  quantity of campaign speech by individuals, groups, and candidates."46       In our  view, the title setting process appellants challenge cannot be characterized as a  direct limitation on the quantity of speech available to them.  If  anything,  requiring proponents to pursue separate initiatives on separate subjects might  encourage more speech on each such subject.


28
Having selected the balancing test, we have little trouble agreeing with the  district court that the single subject and other title setting requirements are  constitutional.  Colorado has advanced in this litigation and by statute (quoted  above) valid justifications for these requirements.  The summary, single subject  and title requirements serve to prevent voter confusion and promote informed  decisions by narrowing the initiative to a single matter and providing information  on that single matter to the voter.  Further, they prevent a provision that would  not otherwise pass from becoming law by "piggybacking" it on a more popular  proposal or concealing it in a long and complex initiative.  As with minor and  third parties at issue in Timmons, the state has a valid interest in making sure that  initiatives "granted access to the ballot are bona fide and actually supported, on  their own merits, by those who have provided the statutorily required petition or  ballot support."47  These justifications  are sufficient to pass constitutional muster. "[T]he State's asserted regulatory interest need only be sufficiently weighty to  justify the limitation imposed on the [plaintiff's] rights.  Nor do we require  elaborate, empirical verification of the weightiness of the State's asserted  justifications."48  "[T]he state's  important regulatory interests are generally  sufficient to justify reasonable, nondiscriminatory restrictions."49  Colorado's title  setting requirements are facially neutral and the state has offered reasonable  justification for them.


29
We also note that in ACLF the Supreme Court stated that "in aid of  efficiency, veracity, or clarity, Colorado has provided for an array of process  measures not contested here by [plaintiff].  These measures prescribe, inter alia,  a  single subject per initiative limitation . . . ."50  While not ruling on the  constitutionality of the single subject provision, the Court did note its apparent  virtue, and explained that "[o]ur judgment is informed by other means Colorado  employs to accomplish its regulatory purposes."51  The Court also cited, with  apparent approval, Biddulph v. Mortham,52 as a case "upholding single subject  and unambiguous title requirements for initiative proposals to amend Florida's  Constitution."53


30
While appellants offered evidence below of difficulties they have  encountered in complying with the single subject requirement,54 they did not  prove that the state applied the single subject requirement in a manner that  discriminated against proponents on the basis of the content of their initiatives.55 While compliance with the single subject requirement may be difficult for some  who wish to offer ballot initiatives, and may to some extent limit their goal of  unfettered participation in the electoral and legislative process, we are satisfied  that the state's reasons for its procedures are sufficiently weighty to justify the  procedures.

D.   Equal Protection

31
Appellants separately argue that the title setting requirements amount to an  equal protection violation.  They contend that even though both the general  assembly and proponents of citizen initiatives are subject to title setting  requirements, the general assembly, through its own conduct and as sanctioned by  the Colorado Supreme Court, has much more leeway than citizens on these  requirements.  For example, they contend that legislatively referred measures  cannot be challenged for single subject compliance until after voter approval,56 and that legislative bills similarly cannot be challenged until after they are passed  into law.  In contrast, citizen initiatives are subjected to single subject approval  before the petition can be circulated.  They further argue that, by statute, the title  setting process for citizen initiatives is supposed to be conducted in the same  manner as the title setting process for general assembly bills.57


32
In our view, the alleged differences in the treatment of citizen initiatives  and acts of the general assembly simply do not lend themselves to an equal  protection analysis.  "The Equal Protection Clause . . . is essentially a direction  that all persons similarly situated should be treated alike."58  "The Equal  Protection Clause directs that all persons similarly circumstanced shall be treated  alike.  But so too, the Constitution does not require things which are different in  fact or opinion to be treated in law as though they were the same.  The initial  discretion to determine what is 'different' and what is 'the same' resides in the  legislatures of the States."59  "In order to  assert a viable equal protection claim,  plaintiffs must first make a threshold showing that they were treated differently  from others who were similarly situated to them."60  Ordinarily the Equal  Protection Clause is applied to claims of class-based discrimination.61


33
Citizens who propose legislation through the initiative process and  members of the general assembly who pass bills are not similarly situated classes. Members of the general assembly must win an election to even serve in that body, and, unlike initiatives, general assembly bills are subject to veto by the governor. Before a vote on a bill, it is subject to committee consideration, amendment, and  debate according to the rules of the general assembly.  The legislative process  and the initiative process are so fundamentally different that we cannot read the  Equal Protection Clause of the federal Constitution to require the state to afford  the same title setting treatment to these two processes.


34
AFFIRMED.



Notes:


*
 Honorable Thomas M. Reavley, United  States Senior Circuit Judge for the  Fifth Circuit, sitting by designation.


1
 The three institutional plaintiffs challenge  the district court's holding that  they lacked standing.  Because the individual plaintiffs are proponents of past and  present initiatives and have standing, and because all plaintiffs are represented by  the same counsel and jointly raise the same substantive arguments on appeal, we  decline to address the standing issue.  In these circumstances there is no need to  address the standing of the institutional plaintiffs, see Bowsher v. Synar, 478  U.S. 714, 721 (1986); Secretary of the Interior v. California, 464 U.S. 312, 319  n.3 (1984), particularly where, as here, these plaintiffs have not obtained relief  different from that of the plaintiffs who do have standing, see General Bldg.  Contractors Ass'n v. Pennsylvania, 458 U.S. 375, 402 n.22. (1982).


2
 Campbell v. Buckley,11 F.  Supp.2d 1260 (D. Colo. 1998).


3
 See Colo. Const. art. V, §  1(1).


4
 For the initiative to be placed on the  ballot, the petition must be signed  by registered electors equal in number to at least five percent of the total number  of votes cast for the office of secretary of state in the previous election. See id.  art. V., § 1(2).  A "registered elector" is a person legally qualified to vote who  has complied with state registration provisions.  See Colo. Rev. Stat. §  1-1-104(12) & (35) (1999).


5
 See Colo. Const. art. V, §  1(3).


6
 See id. art V, §  1(4).


7
 American Constitutional Law Found.,  Inc. v. Meyer, 120 F.3d 1092, 1096  (10th Cir. 1997) (internal quotation marks omitted), aff'd sub nom. Buckley v.  American Constitutional Law Found., Inc., 119 S. Ct. 636 (1999).  We refer to  both decisions as "ACLF."


8
 See Colo. Const. art. V, §  21 ("No bill, except general appropriation  bills, shall be passed containing more than one subject, which shall be clearly  expressed in its title . . . ."); id. art. XIX, § 2(3) ("No measure proposing an  amendment or amendments to this constitution shall be submitted by the general  assembly to the registered electors of the state containing more than one subject,  which shall be clearly expressed in its title . . . .").


9
 See Colo. Rev. Stat. §  1-40-105(1) (1999).


10
 See id. §  1-40-105(2).


11
 Id. § 1-40-105(3).


12
 See id. §  1-40-105(4).


13
 See id. §  1-40-106(1) & (3).  The submission clause is "the language  which is attached to the title to form a question which can be answered by 'yes'  or 'no.'"  Id. § 1-40-102(8).


14
 See id. §  1-40-107(4).


15
 See id. §  1-40-107(1) & (2).


16
 Id. § 1-40-106.5


17
 ACLF, 120 F.3d at 1100.


18
 460 U.S. 780 (1983).


19
 Id. at 789 (citation omitted).


20
 504 U.S. 428 (1992).


21
 Id. at 432-434, 438 (internal  quotation marks omitted).


22
 520 U.S. 351 (1997).


23
 Id. at 358.


24
 Id. at 358 (citations, internal  quotation marks omitted).


25
 See Colo. Rev. Stat. §  1-40-108(1) (1999).


26
 See ACLF, 120 F.3d  at 1099.


27
 See id. at 1099-1100  (discussing Colo. Rev. Stat. § 1-40-111(2) (1999)).


28
 See id. at 1101  (discussing Colo. Rev. Stat. § 112(1) (1999)).


29
 486 U.S. 414 (1988).


30
 Id. at 420, 422.


31
 Id. at 423.


32
 Id. at 425.


33
 ACLF, 120 F.3d at 1100.


34
 See id.


35
 See id. at 1101-02.


36
 424 U.S. 1, 64 (1976).


37
 See ACLF, 120 F.3d  at 1104.


38
 See ACLF, 120 F.3d  at 1105 (noting that provision requiring the  disclosure of information specific to each paid circulator chilled speech because  "[m]uch like requiring identification badges, compelling the disclosure of the  identities of every paid circulator chills paid circulation, a constitutionally  protected exercise," and that a second provision requiring detailed monthly  disclosures "chills speech by forcing paid circulators to surrender the anonymity  enjoyed by their volunteer counterparts.").


39
 ACLF, 119 S. Ct. at 649  (1999).


40
 Id.


41
 Timmons, 520 U.S. at 359  (1997).


42
 Storer v. Brown, 415 U.S.  724, 730 (1974).


43
 514 U.S. 334, 347 (1995).


44
 Meyer, 486 U.S. at 423.


45
 See Valeo, 424 U.S.  at 25, 44-45.


46
 Id. at 18, 39.


47
 Timmons, 520 U.S. at 366.


48
 Id. at 364 (citations, internal  quotation marks omitted).


49
 Anderson, 460 U.S. at 788.


50
 ACLF, 119 S. Ct. at 649.


51
 Id. at 642.


52
 89 F.3d 1491 (11th Cir. 1996).


53
 ACLF, 119 S. Ct. at 642.


54
 We note that the district court was not  particularly sympathetic to these  difficulties.  For example, the court agreed with the state "that the frustration  Plaintiffs Bruce and Wright have experienced at their inability to see Initiative  #30 through the title-setting process is less a function of a system gone awry than  of their refusal, which Plaintiff Bruce candidly acknowledged at trial, to change  the proposal's language in any significant way during the course of 12  submissions."  Campbell, 11 F. Supp.2d at 1267.


55
 Appellants point to language in the  district court's opinion that certain  Colorado Supreme Court cases "provide a substantial basis for Plaintiffs'  trepidation" that these cases "target initiatives based on the unpopularity of their  proponents and their message."  Id. at 1267-68.  However, the district court  ultimately found that a "discernible pattern or practice of illicit discrimination"  had not been shown, and that "[t]he single-subject scheme is content-neutral and  Plaintiffs' claims that it is being discriminatorily applied to them are unsupported  by the evidence."  Id. at 1267, 1269.  On this record we cannot say that the  district court's finding is erroneous.


56
 See Polhill v.  Buckley, 923 P.2d 119, 120 (Colo. 1996) (holding that  Colorado Supreme Court lacks jurisdiction to review legislative referendum for  compliance with single-subject requirement until approved by voters.)


57
 As discussed above, the single subject  requirement for citizen initiatives  is found at Colo. Const. Art. V, § 1(5.5).  General assembly bills as well as  constitutional amendments proposed by the general assembly and submitted to the  electorate are also subject to a single subject requirement.  See Colo. Const. art.  V, § 21 & art. XIX, § 2(3).  The general assembly has expressed its intent that  "section 1(5.5) of article V and section 2(3) of article XIX be liberally construed,  so as to avert the practices against which they are aimed and, at the same time, to  preserve and protect the right of initiative and referendum."  Colo. Stat. Ann. §  1-40-106.5(2) (1999).  It has also expressed its intent "that, in setting titles pursuant  to section 1(5.5) of article V, the initiative title setting review board created in  section 1-40-106 should apply judicial decisions construing the constitutional  single-subject requirement for bills and should follow the same rules employed by  the general assembly in considering titles for bills."  Id § 1-40-106.5(3).


58
 City of Cleburne v. Cleburne  Living Center, Inc., 473 U.S. 432, 439  (1985).


59
 Plyler v. Doe, 457 U.S. 202,  216 (1982) (citation, brackets, internal  quotation marks omitted).


60
 Barney v. Pulsipher, 143 F.3d  1299, 1312 (10th Cir. 1998).


61
 See, e.g., Plyler, 457 U.S. at 213 (1982) ("The Equal Protection Clause  was intended to work nothing less than the abolition of all caste-based and  invidious class-based legislation."); United States v. Batchelder, 442 U.S. 114,  125 n.9 (1979) ("The Equal Protection Clause prohibits selective enforcement  based upon an unjustifiable standard such as race, religion, or other arbitrary  classification.") (internal quotation marks omitted).